Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 4, 2022

                                       No. 04-22-00716-CR

                                  EX PARTE George TROTTI,

                   From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR7385-W2
                            Honorable Ron Rangel, Judge Presiding


                                          ORDER

       On October 21, 2022, Appellant filed a notice of appeal regarding the denial of a post-
conviction petition for habeas relief in the trial court, which was then filed in the Fourth Court of
Appeals on October 26, 2022. Contra TEX. CODE CRIM. PROC. ANN. art. 11.07 § 3.
        Postconviction writs of habeas corpus must be filed in the court of conviction and made
returnable to the Court of Criminal Appeals. See id. The courts of appeals have no jurisdiction
over felony postconviction writs of habeas corpus. See Padieu v. Court of Appeals of Tex., Fifth
Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013) (orig. proceeding) (per curiam).
       We order Appellant to show cause in writing within twenty days of the date of this
order why this appeal should not be dismissed for want of jurisdiction.
       All other deadlines in this appeal are suspended pending further order of this court.
       If Appellant fails to respond, this appeal will be dismissed without further notice.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of November, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court